 
 
I 
108th CONGRESS
2d Session
H. R. 4173 
IN THE HOUSE OF REPRESENTATIVES 
 
April 20, 2004 
Mr. Michaud (for himself, Mr. Brown of South Carolina, Mr. Smith of New Jersey, and Mr. Evans) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To direct the Secretary of Veterans Affairs to contract for a report on employment placement, retention, and advancement of recently separated servicemembers. 
 
 
1.Report of employment placement, retention, and advancement of recently separated servicemembers 
(a)Contract for reportThe Secretary of Veterans Affairs shall enter into a contract with a qualified entity to conduct a study of and prepare a report on the employment histories of recently separated servicemembers. 
(b)Content of report 
(1)The study conducted pursuant to subsection (a) shall consist of an analysis of employment-related data that has been collected with respect to recently separated servicemembers. 
(2)In conducting the study, the qualified entity shall— 
(A)determine whether the employment obtained by recently separated servicemembers is commensurate with training and education of those servicemembers; 
(B)determine whether recently separated servicemembers received educational assistance or training and rehabilitation under programs administered by the Secretary of Veterans Affairs under chapter 30 or 31 of title 38, United States Code, or under chapter 1606 of title 10, United States Code; 
(C)determine whether transition assistance services provided to recently separated servicemembers assisted those servicemembers in obtaining civilian employment; 
(D)analyze trends in hiring of veterans by the private sector; and 
(E)identify recently separated servicemembers who have reached senior level management positions. 
(c)Use of dataIn conducting the study under subsection (a), the qualified entity shall review data compiled and reported by Bureau of Labor Statistics and shall collect additional data on the employment histories of recently separated servicemembers available from such other sources as the qualified entity determines to be appropriate. 
(d)Contract requirements 
(1)The contract entered into under subsection (a) shall contain such terms and conditions as the Secretary may require. The contract shall require that the report on the study be submitted to the Secretary not later than 2 years after the date on which the contract was entered into. 
(2)The report required under subsection (a) shall contain the findings and conclusions of the qualified entity on the study and specific recommendations to improve employment opportunities for veterans recently separated from service in the Armed Forces, including if appropriate recommendations for— 
(A)the establishment of networks of contacts for employment of such veterans in the private sector; 
(B)outreach to private sector leaders on the merits and sound business practice of hiring such veterans; and 
(C)additional methods to facilitate communication between private sector employers and such veterans who are seeking employment. 
(e)FundingPayment by the Secretary for the contract entered into under subsection (a)— 
(1)shall be made from the Department of Veterans Affairs appropriations account from which payments for compensation and pensions are made; and 
(2)may not exceed $490,000. 
(f)DefinitionsIn this section: 
(1)The term qualified entity means an entity or organization that meets the following requirements: 
(A)Demonstrated experience in conducting employment surveys of recently separated servicemembers, including Internet-based surveys, that meet such quality assurance requirements as the Secretary determines appropriate. 
(B)Demonstrated familiarity with veteran employment matters. 
(C)Demonstrated ability in developing plans to market veterans as employment assets. 
(D)Demonstrated ability to acquire services at no cost from other organizations, such as technology, staff services, and advertising services. 
(E)Demonstrated ability to develop relationships, establish employment networks, and facilitate interaction between private and public sector leaders and veterans. 
(2)The term employment history means, with respect to a recently separated servicemember, training, placement, retention, and advancement in employment of that servicemember. 
(3)The term recently separated servicemember means any veteran (as defined in section 101(2) of title 38, United States Code) discharged or released from active duty in the Armed Forces of the United States during the 16-year period beginning on January 1, 1990. 
 
